DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said dynamic range controller" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. A dynamic range controller is first mentioned in claim 7, claim 8 should be dependent on claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-3, 7-12,  and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munk et al. (US 20170241422 A1).
In regard to claim 1, Munk teaches a mechanical failure detection system for mechanical equipment (Munk, Fig. 1, Para. 17, the fault detection system is configured to carrying out a sequence of fault detection steps by automatically processing the measured sound signal in a plurality of preselected frequency ranges in order to detect different fault states), said mechanical failure detection system comprising: at least one acoustic capture device disposed in operative proximity to the mechanical equipment and structured to acquire at least one operative state audio signal from the mechanical equipment (Munk, Fig. 2, Para. 107, the handheld communication device 130 comprises a microphone 132 for contactless measuring sounds (illustrated with waves between the handheld communication device and pump assembly) emanating from the pump assembly 120 and which may be indicative of a particular fault condition of the pump assembly 120); a signal processor structured to processes said operative state audio signal (Munk, Para. 115, The analysis tool may be implemented in a processing unit or software application that is installed on the handheld communication device. Alternatively or in addition thereto, the processing unit or software (or part thereof) may be implemented on an external server unit. Thus, the measured sound signal or partially processed signal may be uploaded to a server or a cloud, where the detected sound signal is processed) and to isolate at least one constituent signal from said operative state audio signal (Munk, Para. 121, The sound signal is measured (in step 210) via the microphone of the handheld communication device and is converted to a digital sample signal (in step 220), which provides an array of samples having a number of samples produced at a given sampling frequency, which is set by the handheld communication device); an operation processor structured to identify correspondent operating parameters of the mechanical equipment that substantially Munk, Para. 164-165, e system may also as later explained learn to recognise a unbalance state, e.g. via a neural network or a database linking a unbalance state with associated sound signal patterns or spectrums and possibly the pump type or model); a test processor structured to maintain at least one base line audio signal and corresponding base line operational parameters (Munk, Para. 109, The handheld communication device 130 may further comprise a library 136 stored in the software application. The library may comprise a database over known pump assembly types and models, known faults and related sound emanating conditions, e.g. linked to the particular pump assembly type or model, instruction guides on how to obtain measurements from the particular pump assembly type or model, and instruction guides on how to rectify an identified fault); and said test processor further structured to compare said at least one constituent signal that corresponds to said correspondent operative parameters, with said base line audio signal (Munk, Para. 132, Feature extraction is the process of generating a set of descriptors or characteristic attributes from the sound measurements. The Classification is the process of interpreting and comparing the feature against a set of pre-analyzed features with known causes, in order to estimate a proper diagnosis), and to identify correlations between said constituent signal and said base line audio signal indicative of an operational state of the mechanical equipment (Munk, Para. 167, A robust signature of cavitation can be obtained by measuring the energy of the spectrum from 10 kHz to 20 kHz. This can be performed in the time domain using a bandpass filter, and sum up the filtered signal, or in the frequency domain by performing a frequency transformation and sum up the component in the spectrum from 10 kHz to 20 Khz. The energy level will often be compared to a baseline, and when the baseline is exceeded by some levels, an cavitation alarm can be issued). 

Munk, Para. 167, A robust signature of cavitation can be obtained by measuring the energy of the spectrum from 10 kHz to 20 kHz. This can be performed in the time domain using a bandpass filter, and sum up the filtered signal, or in the frequency domain by performing a frequency transformation and sum up the component in the spectrum from 10 kHz to 20 Khz. The energy level will often be compared to a baseline, and when the baseline is exceeded by some levels, an cavitation alarm can be issued). 

In regard to claim 3, Munk teaches the mechanical failure detection system recited in claim 1 wherein said base line audio signal is indicative of an optimal state of the mechanical equipment and said test processor is structured to identify a mis-match between said constituent signal and said base line audio signal (Munk, Para. 169, the processed signals are compared to stored sound emanating conditions in order to identify the operational condition of the pump assembly and to identify any possible faults. The results of the analysis are displayed on the GUI to the service worker). 

In regard to claim 7, Munk teaches the mechanical failure detection system recited in claim 1 wherein said signal processor comprises a dynamic range controller structured to normalize said operative state audio signal to isolate said at least one constituent signal (Munk, Para. 17, the fault detection system is configured to carrying out a sequence of fault detection steps by automatically processing the measured sound signal in a plurality of preselected frequency ranges in order to detect different fault states). 
Munk, Para. 26, The method may for instance be carried out by carrying out a first scan in a first frequency range for detecting a first fault state and then carrying out a second scan in a second frequency range for detecting a second fault state. Accordingly, it is seen that the invention provides a method where the individual fault states are more efficiently measured by sequentially carrying out dedicated scans for particular fault states, where the associated noise may be located in different frequency bands or ranges), said test processor comparing said one constituent signal that corresponds to said operational state of the mechanical equipment for which mechanical failure information is desired (Munk, Para. 132, The Classification is the process of interpreting and comparing the feature against a set of pre-analyzed features with known causes, in order to estimate a proper diagnosis). 

In regard to claim 9, Munk teaches the mechanical failure detection system recited in claim 1 wherein said signal processor comprises a pass through filter structured to allow passage of only predetermined frequency ranges of said operative state audio signal in order isolate said at least one constituent signal in said predetermined frequency range (Munk, Para. 78, the system may further comprise a filter module adapted for processing the detected sound signal so as to eliminate an influence of a current rotational speed of the shaft and filtering out periodic signals of the processed signal; Para. 142). 

In regard to claim 10, Munk teaches the mechanical failure detection system recited in claim 1 wherein said signal processor is structured to perform an FFT analysis of said operative state audio signal in order to section said operative state audio signal into at least said one Munk, Para. 47, The estimation of the rotational speed may be carried out via a spectral analysis. This may for instance be carried out by sampling and optionally down-sampling the measured sound signal after which the sampled signal is run through a Fast Fourier Transformation (FFT), and wherein the FFT signal is analysed in order to locate peaks. The peaks will correspond to the rotational speed of the shaft; Para. 145). 

In regard to claim 11, Munk teaches the mechanical failure detection system recited in claim 1 wherein said at least one acoustic capture device is structured to acquire a plurality of said operative state audio signals over a predetermined time period (Munk, Para. 163, This signal and device positioning procedure can be made for one single parameter, e.g. for measuring cavitation, or it can be made for several parameters at the same time. In the latter case, the app of the device may find an optimum position for measuring a plurality of parameters at the same time. As the frequency ranges of some of the fault parameters differ from each other, the handheld communication device measures for a first duration of time, e.g. the flow noise in the area of 1 Hz to 25 kHz, and then switches or a second duration of time to e.g. measuring noise generated by the electronics in the range 50 kHz to 200 kHz. Thus, the handheld device, or more precisely the app of the handheld communication device sequentially executes scans of one or more of the noise sources 120 shown in FIG. 4. The order can be set by the app or be random). 

In regard to claim 12, Munk teaches the mechanical failure detection system recited in claim 1 wherein said test processor is structured to isolate a plurality of data points at different  (Munk, Para. 167, A robust signature of cavitation can be obtained by measuring the energy of the spectrum from 10 kHz to 20 kHz. This can be performed in the time domain using a bandpass filter, and sum up the filtered signal, or in the frequency domain by performing a frequency transformation and sum up the component in the spectrum from 10 kHz to 20 Khz).

In regard to claim 15, Munk teaches the mechanical failure detection system recited in claim 1 wherein said signal processor is wirelessly connected to said acoustic capture device (Munk, Para. 115, The analysis tool may be implemented in a processing unit or software application that is installed on the handheld communication device. Alternatively or in addition thereto, the processing unit or software (or part thereof) may be implemented on an external server unit. Thus, the measured sound signal or partially processed signal may be uploaded to a server or a cloud, where the detected sound signal is processed; Para. 108). 

In regard to claim 16, Munk teaches the mechanical failure detection system recited in claim 1 wherein said test processor is structured to maintain said operative state audio signal and said corresponding operating parameters acquired during normal operation of the mechanical equipment in order to improve upon a determinative accuracy of said baseline audio signal (Munk, Para. 164, The method can also detect dry running of the pump, i.e. the case where the rotor and impeller rotates, but where no liquid is in the pipe. This situation is detrimental to the bearings. By looking at the difference in the sound signal measured when the pump is running with liquid, and when running without liquid, a statement as to "Dry run: Yes" or "Dry run: No" can be made and shown on the display of the handheld device as shown in FIG. 5. The system may also as later explained learn to recognise a dry run state, e.g. via a neural network or a database linking a dry run state with associated sound signal patterns or spectrums and possibly the pump type or model). 

In regard to claim 17, Munk teaches the mechanical failure detection system recited in claim 1 wherein said test processor maintains said baseline audio signal by storing it on accessible remote storage (Munk, Para. 109, The handheld communication device 130 may further comprise a library 136 stored in the software application. The library may comprise a database over known pump assembly types and models, known faults and related sound emanating conditions, e.g. linked to the particular pump assembly type or model). 

In regard to claim 18, Munk teaches the mechanical failure detection system recited in claim 1 wherein said test processor is disposed remote from the mechanical equipment (Munk, Fig. 3, Para. 109, The handheld communication device 130 may further comprise a library 136 stored in the software application). 

In regard to claim 19, Munk teaches the mechanical failure detection system recited in claim 1 wherein said operation processor is structured to independently identify malfunctions of the mechanical equipment utilizing conventional means (Munk, Para. 173, the fault detection system will sequentially carry out measurements or individual scans to identify individual fault states of the pump assembly, e.g. from the aforementioned fault states. This is illustrated in FIG. 14. In a first step 910, the system probes for a first fault state and in a following second step 920, the system probes for a second fault state. Thereby, the system sequentially carries out dedicated measurements and analyses to detect specific fault states for the pump assembly), Munk, Para. 172, The sound signals measured in step 830 and/or the processed signals 840 may be uploaded to an external server and stored in a library or server), said test processor structured to utilize said tagged operative state audio signal to refine said baseline audio signal that is indicative of a malfunction (Munk, Para. 172, Thereby, it is possible to provide a library of known sound measurements or processed spectrums, whereby the system may better learn to identify different types of faults and optionally dependent on the particular pump assembly type or model. The learning process can for instance be carried out via the use of a neural network. The sound measurements may for instance be linked to a certain types of identified faults, which may also encompass fault types, which have not previously been encountered). 

In regard to claim 20, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20170241422 A1) in view of Vermeiren et al. (US 4768380).
In regard to claim 4, Munk teaches the mechanical failure detection system recited in claim 1 wherein said acoustic capture device comprises a microphone structured to be in Munk, Para. 50, an external microphone is coupled to the handheld communication device. Thereby, it is possible to use for instance a high-sensitive microphone, which may be sufficient for measurements on small circular pumps in homes; Para. 110, The internal accelerometer 137 may for instance be used for a secondary measurement, where the handheld communication device 130 physically contacts the housing of the pump assembly 120 so as to obtain vibration measurements).
Munk does not teach a contact microphone structured to be mounted in operative proximity to a surface of the mechanical equipment and to acquire said operative state audio signal from the surface of the mechanical equipment, thereby minimizing ambient acoustic interference. 
However Vermeiren teaches a contact microphone structured to be mounted in operative proximity to a surface of the mechanical equipment  (Vermeiren, Col. 1, lines 55-65, an acoustic-emission transducer with a wide bandwidth is used and a frequency range in the electrical signal is selected where the half wavelength is smaller than the smallest linear dimension of the cross section of the transducer face which is in contact with the machine part) and to acquire said operative state audio signal from the surface of the mechanical equipment, thereby minimizing ambient acoustic interference (Vermeiren, Col. 2, lines 26-35, an acoustic transducer 3 with a wide bandwidth is mounted on the machine 1. The acoustic transducer converts the mechanical vibrations of the machine into an electrical signal. Mechanical vibrations are produced, for example, when a defect in the track of the inner or outer race is contacted by the balls of the bearing 2).
Munk and Vermeiren are analogous art because they both pertain to detecting fault in machine parts using acoustic signals.


In regard to claim 5, Combination of Munk and Vermeiren teach the mechanical failure detection system recited in claim 1 wherein said acoustic capture device comprises a vibrascope structured to be mounted in operative proximity to a surface of the mechanical equipment and to acquire said operative state audio signal based upon a vibration of the mechanical equipment (Vermeiren, Col. 2, lines 26-35, an acoustic transducer 3 with a wide bandwidth is mounted on the machine 1. The acoustic transducer converts the mechanical vibrations of the machine into an electrical signal. Mechanical vibrations are produced, for example, when a defect in the track of the inner or outer race is contacted by the balls of the bearing 2). 

In regard to claim 6, Combination of Munk and Vermeiren teach the mechanical failure detection system recited in claim 1 wherein said acoustic capture device comprises an accelerometer (Munk, Para. 110, The additional sensors may for instance be used to obtain a secondary verification of the sound measurement. The internal accelerometer 137 may for instance be used for a secondary measurement, where the handheld communication device 130 physically contacts the housing of the pump assembly 120 so as to obtain vibration measurements) structured to be mounted in operative proximity to the mechanical equipment and to acquire said operative state audio signal based upon dynamic acceleration forces exhibited by the mechanical equipment (Vermeiren, Col. 2, lines 26-35, an acoustic transducer 3 with a wide bandwidth is mounted on the machine 1. The acoustic transducer converts the . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20170241422 A1) in view of Kiviniemi et al. (Us 20140257714 A1).
In regard to claim 13, Munk does not teach the mechanical failure detection system recited in claim 12 wherein said test processor is structured to conduct a sliding window analysis of said ensemble model in comparison to corresponding data points of said base line audio signal in order to identify correlations to said baseline audio signal indicative of a malfunction of the mechanical equipment. 
However Kiviniemi teaches to conduct a sliding window analysis of said ensemble model in comparison to corresponding data points of said base line audio signal in order to identify correlations to said baseline audio signal indicative of a malfunction of the mechanical equipment (Kiviniemi, Para. 31, A decision that there is a spike can be made, for example, in a situation in which the amplitude is at least a pre-determined constant times the background level of the mechanical vibration. The background level can be formed by filtering the amplitudes over frequency with a sliding window average filter, with a sliding window median filter, or by using some other suitable mathematical method. The processing equipment is configured to form an indicator of probability of occurrence for the phenomenon on the basis of a) amplitudes of the searched spikes, i.e. amplitudes corresponding to the phenomenon-specific frequencies, and b) the reference values of the amplitudes relating to the phenomenon-specific frequencies. The phenomenon can be for example a static unbalance, a dynamic unbalance, an angular alignment error, a radial alignment error, a fault in the outer roller path of a bearing, a fault in the inner roller path of a bearing, a fault in the roller element of a bearing, a fault in the holder of roller elements of a bearing, a mechanical resonance, a fault in teeth of a gearwheel, or a loose fit).
Munk and Kiviniemi are analogous art because they both pertain to condition monitoring of mechanical equipments.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have sliding window analysis (as taught by Kiviniemi) resulting in predictable result of analyzing the signal using any suitable mathematical method.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20170241422 A1) in view of Pal (US 20160209831 A1).
In rega14. Munk does not teach the mechanical failure detection system recited in claim 1 wherein said test processor includes a first phase test processor and a second phase test processor, said first phase test processor disposed in operative proximity to the mechanical equipment and structured to conduct an initial comparison, and said second phase test processor structured to conduct a secondary comparison if said initial comparison is indicative of a malfunction of the mechanical equipment. 
However Pal teaches said test processor includes a first phase test processor and a second phase test processor (Pal, Fig. 6, Para. 44, Referring to FIGS. 1, 2, and 6, the algorithm engine 22 comprises a mapping module 28, a database 30, a first relational module 32, a second relational module 34, and a command module 36), said first phase test processor disposed in Pal, Para. 45, Still referring to FIGS. 1, 2, and 6, upon mapping the real-time temperature data, the pattern of the real-time data is received by the first relational module 32, which is configured to compare the same against the normal patterns in the database 30), and said second phase test processor structured to conduct a secondary comparison if said initial comparison is indicative of a malfunction of the mechanical equipment (Pal, Para. 45, On the other hand, if no match is found by the first relational module 32, meaning that the real-time pattern is an anomalous pattern, the real-time pattern is received by the second relational module 34, which compares the same against the anomalous patterns in the database 30. Upon finding a match, as enabled by relational database algorithm, the corresponding control commands are transmitted to the control panel of the machine 12 as enabled by the command module 36 over the Internet 20. The control panel, upon receiving the control commands, executes the same, resulting in the preventive maintenance of the machine 12).
Munk and Pal are analogous art because they both pertain to an indication of a malfunction of the machine.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include multiple phase of testing (as taught by Pal) in order to provide more efficient and reliable malfunction detection system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689


/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689